SHAHOOD, J.
We affirm appellant’s grand theft conviction in all respects, however, we write to address the restitution ordered by the court. The court ordered that appellant pay the victim $3,300 in restitution. We hold that the trial court erred where the evidence presented did not support the award. The victim testified that appellant stole $1,500 worth of tools. As to the other items allegedly taken, including the Nextel phone and pager, no evidence was presented as to the value of those items. In addition, the trial court improperly included in the restitution amount, $1,400 for an unpaid loan. This loan was not the subject of the charges against appellant and did not directly or indirectly relate to the offense charged. See Glaubius v. State, 688 So.2d 913, 915 (Fla.1997).
*1273Accordingly, we direct that the amount of restitution be reduced to $1,500. Appellant need not be present for this reduction.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED WITH DIRECTIONS.
FARMER and KLEIN, JJ., concur.